Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2007

In Re: Banks
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1849




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Banks " (2007). 2007 Decisions. Paper 977.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/977


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-242                                                       NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                            ________________

                                  No. 06-1849
                               ________________

                         IN RE: FREDERICK H. BANKS,
                                                            Debtor

                            FREDERICK H. BANKS,

                                                      Appellant
                                        v.

                           BARRY FOX; BARRY FOX
                            AND ASSOCIATES INC.
                              ________________

                  On Appeal From the United States District Court
                     For the Western District of Pennsylvania
                            (D.C. Civ. No. 05-cv-00614)
                   District Judge: Honorable Joy Flowers Conti
                                ________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 24, 2007

              Before: BARRY, AMBRO and FISHER, Circuit Judges

                               (Filed June 8, 2007)
                               ________________

                                   OPINION
                               ________________

PER CURIAM

     On November 1, 2001, Frederick H. Banks filed for bankruptcy protection under
Chapter 7 of the Bankruptcy Code. The appointed trustee in bankruptcy filed a report of

no assets. In 2005, Banks instituted many adversary actions, including the one at issue in

this appeal. The Bankruptcy Court, holding that it lacked subject-matter jurisdiction over

the adversary actions because they related only to post-petition acts unrelated to the

administration of Banks’ bankruptcy case, dismissed them. Banks appealed to the

District Court. The District Court affirmed the order dismissing the adversary actions.

Banks appeals.

       The District Court had jurisdiction to review the Bankruptcy Court’s order

pursuant to 28 U.S.C. § 158(a), and we have jurisdiction to review the District Court’s

order under 28 U.S.C. §§ 158(d) & 1291. We exercise the same standard of review as the

District Court, subjecting the Bankruptcy Court’s legal determinations to plenary review

and reviewing its factual findings for clear error. See In re United Healthcare Sys., 396

F.3d 247, 249 (3d Cir. 2005).

       In similar appeals brought by Banks, we have visited the issues relevant to this

case. As in those other cases, we will summarily affirm because no substantial question

is presented on appeal. See L.A.R. 27.4; I.O.P. 10.6. We repeat the reasoning most

pertinent to our decision.

       The Bankruptcy Court lacked subject-matter jurisdiction over the listed adversary

action.1 Two statutes, 28 U.S.C. §§ 1334 and 157, provide the source of a bankruptcy

   1
   Although Banks took issue in the District Court with the Bankruptcy Court’s action to
dismiss his adversary actions sua sponte, as the District Court explained, the Bankruptcy
Court was obligated to evaluate its jurisdiction and dismiss the actions over which it

                                             2
court’s jurisdiction. See Binder v. Price Waterhouse & Co., 372 F.3d 154, 161 (3d Cir.

2004). Under these statutes, and relevant to our analysis here, a bankruptcy court has

jurisdiction over those cases “‘at least “related to” the bankruptcy.’” In re Marcus Hook

Dev. Park, Inc., 943 F.2d 261, 266 (3d Cir. 1991) (citations omitted). Litigation is related

to a bankruptcy if its outcome could “conceivably have any effect on the estate being

administrated in bankruptcy.” See Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.

1984); see also In re Marcus Hook Dev. Park, Inc., 943 F.2d at 264 (stressing the term

“conceivably”). More specifically, an action is related to bankruptcy if its outcome

“could alter the debtor’s rights, liabilities, options, or freedom of action (either positively

or negatively) and which in any way impacts upon the handling and administration of the

bankruptcy estate.” See Pacor, 743 F.2d at 994. The listed adversary action was

unrelated to bankruptcy because, as Banks plainly alleged in his complaint, the supposed

wrongs occurred in February 2003 and beyond, after he had filed for bankruptcy

protection. Accordingly, his claims are not property of the bankruptcy estate such that

their resolution would affect the handling or administration of the estate. See In re

Bobroff, 766 F.2d 797, 803 (3d Cir. 1985) (citing 11 U.S.C. § 541 for the proposition that

“the only property interests of a debtor that become part of the estate are those existing

‘as of the commencement of the case.’”)

       In sum, because the Bankruptcy Court lacked subject-matter jurisdiction, we will

affirm the order insomuch as it dismissed the listed adversary action.


lacked jurisdiction.

                                               3